Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s): the plurality of heating elements are directly connected to the mirror glass (as recited in claim 13); the plurality of heating elements are directly connected to the mirror glass (as recited in claim 14); and the plurality of heating elements are directly connected to the mirror glass (as recited in claim 15).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The subject matter of the plurality of heating elements are directly connected to the mirror glass (as recited in claim 13); the plurality of heating elements are directly connected to the mirror glass (as recited in claim 14); and the plurality of heating elements are directly connected to the mirror glass (as recited in claim 15) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure was reviewed and support for claims 13-15 was not found.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 5-6 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2 618 396 to Boyeldieu (“Boyeldieu”) in view of US 20140083991 A1 to Choi et al. (“Choi”).
Boyeldieu discloses:
Regarding claim 2: the closed shape is selected from a plurality of two-dimensional forms (e.g., Fig. 1-2 and pages 2-3);
Regarding claim 5: heating segments with different relative arrangements of the plurality of heating elements are produced (e.g., Fig. 1-2 and pages 2-3);
Regarding claim 6: contact ends are provided by the guide arms or by tampon printing a further imprint form (e.g., Fig. 1-2 and pages 2-3);
Regarding claim 9: at least the imprint form 
Regarding claim 10:
a mirror glass (e.g., mirror 7) (e.g., Fig. 1-2 and pages 2-3); 
a mirror glass heating system (e.g., heating system seen in Fig. 1-2 including circuits 2 and 2’ and contacts 4) for heating the mirror glass, the heating system having a plurality of heating elements serially connected to establish at least one heating conductor or heating segment (e.g., segments of resistive ink is preferably made of silver and carbon of circuits 2 and 2’) (e.g., Fig. 1-2 and pages 2-3), 
wherein each heating element of the plurality of heating elements is defined by a closed shape which is printed to provide an imprint form comprising a basic form and a link arm for each respective imprint form, wherein the heating elements of the plurality of heating elements are produced with different closed shapes of the imprint forms and adjacent separate heating elements of the plurality of heating elements also with different closed shapes of the imprint forms are connected by the link arm to provide a controlled overlapping of the adjacent heating elements generated by the basic form, and the plurality of heating elements are made from a conductive substrate comprising conductive particles (e.g., Fig. 1-2 and pages 2-3);
Regarding claim 11:
a mirror glass (e.g., mirror 7) configured for use in the rear-view device (e.g., Fig. 1-2 and pages 2-3); 
- 3-a plurality of heating elements (e.g., segments of resistive ink is preferably made of silver and carbon of circuits 2 and 2’), for heating the mirror glass of the rear-view device, serially connected to establish at least one heating conductor or heating segment (e.g., Fig. 1-2 and pages 2-3), 
wherein each heating element of the plurality of heating elements is defined by a closed shape which is printed to provide an imprint form comprising a basic form and a link arm for each respective imprint form, wherein the heating elements of the plurality of heating elements are produced with different closed shapes of the imprint forms and adjacent separate heating elements of the plurality of heating elements also with different closed shapes of the imprint forms are connected by the link arm to provide a controlled overlapping of the adjacent heating elements generated by the basic form, and the plurality of  heating elements are made from a conductive substrate comprising conductive particles (e.g., Fig. 1-2 and pages 2-3); 
Regarding claim 12: 
a mirror glass (e.g., mirror 7) configured for use in a rear-view device (e.g., Fig. 1-2 and pages 2-3); 
a plurality of heating elements (e.g., segments of resistive ink is preferably made of silver and carbon of circuits 2 and 2’), for heating the mirror glass of the rear-view device, serially connected to establish at least one heating conductor or heating segment (e.g., Fig. 1-2 and pages 2-3), 
wherein each heating element of the plurality of heating elements is defined by a closed shape which is printed to provide an imprint form comprising a basic form and a link arm for each respective imprint form, wherein the heating elements of the plurality of heating elements are produced with different closed shapes of the imprint forms and adjacent separate heating elements of the plurality of heating elements also with different closed shapes of the imprint forms are connected by the link arm to provide a controlled overlapping of the adjacent heating -4-elements generated by the basic form, and the plurality of heating elements are made from a conductive substrate comprising conductive particles (e.g., Fig. 1-2 and pages 2-3), and 
wherein an external rear-view device is a rear-view mirror configured to provide a surrounding view to a driver of a vehicle (e.g., Fig. 1-2 and pages 2-3), and 
wherein the device is adapted to imprint the imprint form multiple times on the substrate carrier or surface by a step-to-step movement of the imprint form so a controlled overlap of the link arm with the following heating element of the plurality of heating elements is generated (e.g., Fig. 1-2 and pages 2-3);
Regarding claim 13: the plurality of heating elements are directly connected to the mirror glass (e.g., Fig. 1-2 and pages 2-3);
Regarding claim 14: the plurality of heating elements are directly connected to the mirror glass (e.g., Fig. 1-2 and pages 2-3); and
Regarding claim 15: the plurality of heating elements are directly connected to the mirror glass (e.g., Fig. 1-2 and pages 2-3).
To the extent that it is argued that Boyeldieu does not explicitly disclose wherein each heating element of the plurality of heating elements is defined by a closed shape which is printed to provide an imprint form comprising a basic form and a link arm for each respective imprint form, wherein the heating elements of the plurality of heating elements are produced with different closed shapes of the imprint forms and adjacent separate heating elements of the plurality of heating elements also with different closed shapes of the imprint forms are connected by the link arm to provide a controlled overlapping of the adjacent heating elements generated by the basic form, and the plurality of heating elements are made from a conductive substrate comprising conductive particles (as recited in claims 10-12), Choi discloses:
Regarding claim 10:
wherein each heating element of the plurality of heating elements is defined by a closed shape which is printed to provide an imprint form comprising a basic form and a link arm for each respective imprint form, wherein the heating elements of the plurality of heating elements are produced with different closed shapes (e.g., different closed shapes in regions A and B of Fig. 1 as well as the other figures of Choi) of the imprint forms and adjacent separate heating elements of the plurality of heating elements also with different closed shapes of the imprint forms are connected by the link arm to provide a controlled overlapping of the adjacent heating elements generated by the basic form, and the plurality of heating elements are made from a conductive substrate comprising conductive particles (e.g., Fig. 1-7 and para 26-52);
Regarding claim 11:
wherein each heating element of the plurality of heating elements is defined by a closed shape which is printed to provide an imprint form comprising a basic form and a link arm for each respective imprint form, wherein the heating elements of the plurality of heating elements are produced with different closed shapes (e.g., different closed shapes in regions A and B of Fig. 1 as well as the other figures of Choi) of the imprint forms and adjacent separate heating elements of the plurality of heating elements also with different closed shapes of the imprint forms are connected by the link arm to provide a controlled overlapping of the adjacent heating elements generated by the basic form, and the plurality of  heating elements are made from a conductive substrate comprising conductive particles (e.g., Fig. 1-7 and para 26-52); and
Regarding claim 12: 
wherein each heating element of the plurality of heating elements is defined by a closed shape which is printed to provide an imprint form comprising a basic form and a link arm for each respective imprint form, wherein the heating elements of the plurality of heating elements are produced with different closed shapes (e.g., different closed shapes in regions A and B of Fig. 1 as well as the other figures of Choi) of the imprint forms and adjacent separate heating elements of the plurality of heating elements also with different closed shapes of the imprint forms are connected by the link arm to provide a controlled overlapping of the adjacent heating -4-elements generated by the basic form, and the plurality of heating elements are made from a conductive substrate comprising conductive particles (e.g., Fig. 1-7 and para 26-52).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Boyeldieu as suggested and taught by Choi in order to provide a heating element in which a heating value for each region is controlled and which is inconspicuous to a user.



Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyeldieu in view of Choi and further in view of US 20110024408 A1 to Wei et al. (“Wei”).
Boyeldieu in view of Choi discloses substantially all of the features of the claimed invention as set forth above. Boyeldieu in view of Choi does not explicitly disclose a plurality of heating elements.
However, Wei discloses:
Regarding claim 3: the conductive particles comprise carbon nanotubes (e.g., Fig. 1-3 and para 14-22);
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Boyeldieu in view of Choi as suggested and taught by Wei in order to provide an improved defogging device to reduce fog on a car window or a rearview mirror of a car.
Response to Amendment
The amendment of 5/20/2022 is acknowledged. 
Response to Arguments
Applicant's arguments filed 5/20/2022 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and amendments. 
The remarks note that claims 2-3, 5-6, and 9-15 are currently pending, that claims 10, 11, and 12 have been amended herein and that new dependent claims 13, 14, and 15 are added herein. The remarks state that no new matter has been added and support for the amendments and the new claims can be found throughout the specification, including at least at paragraphs [0022-0024] and in Figs. 2A and 2B. However, support for claims 13-15 was not found as noted above.
The remarks then address the prior art rejections. The remarks state that claims 2, 5-6, and 9-12 were rejected under 35 U.S.C. § 103 as allegedly being unpatentable over French Patent FR 2 618 396 to Boyeldieu (hereafter, "Boyeldieu") in view of U.S. Patent Publication No. 2014/00839913 to Choi et al. (hereafter, "Choi"), that, according to Examiner, Boyeldieu and Choi in combination disclose each and every limitation of independent claims 10-12 and that Examiner at page 3 of the Office action contends that Boyeldieu discloses the limitations, "wherein each heating element of the plurality of heating elements is defined by a closed shape which is printed to provide an imprint form comprising a basic form and a link arm for each respective imprint form, adjacent heating elements of the plurality of heating elements are connected by the link arm to provide a controlled overlapping of the adjacent heating elements..." wherein Examiner relies on figures 1 and 2 and pages 2-3 of Boyeldieu to support his position. 
The remarks then assert that the figures of Boyeldieu do not teach a closed shape which is printed to provide an imprint form comprising a basic arm and a link arm for each respective imprint form and that the figures of Boyeldieu teach a single, open shape. According to the remarks, the applicable patent rules provide support for Applicant's contention that Boyeldieu discloses a single, open shape rather than a closed shape comprising a basic arm and a link arm and 37 CFR 1.84(ii)(3) states in pertinent part that "[t]he various parts of a cross section of the same item should be hatched in the same manner and should accurately and graphically indicate the nature of the material(s) that is illustrated in the cross section. The hatching of juxtaposed different elements must be angled in a different way." The remarks assert that the consistency in the hatching pattern throughout the heating element of Fig. 2 indicates that the heating element of Boyeldieu is a single, open shape. However, an exemplary annotated version of Fig. 2 is provided herein to exemplify the closed shape.

    PNG
    media_image1.png
    446
    756
    media_image1.png
    Greyscale

As seen in the filled in area added to Annotated Fig. 2, Boyeldieu do not teach a closed shape which is printed to provide an imprint form comprising a basic arm and a link arm for each respective imprint form.
The remarks then assert that Choi does not disclose the limitations, "wherein each heating element of the plurality of heating elements is defined by a closed shape which is printed to provide an imprint form comprising a basic form and a link arm for each respective imprint form, adjacent heating elements of the plurality of heating elements are connected by the link arm to provide a controlled overlapping of the adjacent heating elements..." According to the remarks, the closed shapes of Choi are connected directly to one another, and even share sides with one another and Choi discloses that advantages of this pattern include "preventing a diffraction problem caused by a single light when the pattern comprises a pattern having limited regularity rather than a regular pattern." The remarks continue, stating that this design is in contrast with the present application, which teaches a link arm connecting adjacent heating elements and a link arm included between the adjacent closed shapes would not allow for this irregularity illustrated in the differences of the "A region" and "B region" in Fig. 1 of Choi below such that Choi teaches away from the present invention.
However, Choi does disclose the limitations, "wherein each heating element of the plurality of heating elements is defined by a closed shape which is printed to provide an imprint form comprising a basic form and a link arm for each respective imprint form, adjacent heating elements of the plurality of heating elements are connected by the link arm to provide a controlled overlapping of the adjacent heating elements..." The closed shapes in regions A and B of Fig. 1 as well as the shapes seen in Fig. 2-7 show the claimed structure corresponding to each heating element of the plurality of heating elements is defined by a closed shape which is printed to provide an imprint form comprising a basic form and a link arm for each respective imprint form, adjacent heating elements of the plurality of heating elements are connected by the link arm to provide a controlled overlapping of the adjacent heating elements.
The remarks then note that independent claims 10, 11, and 12 are amended herein to clarify that the adjacent heating elements are separate heating elements and that the adjacent heating elements also comprise "different closed shapes of the imprint forms" and that independent claims 10, 11, and 12 are also amended to clarify that the link arm provides a controlled overlapping of the adjacent heating elements generated by the basic form, with support for the amendments can be found throughout the specification, including at least at paragraphs [0023] and [0024] and in Figs. 2A and 2B. The remarks state that, for at least these reasons, Boyeldieu of Choi, either alone or in combination, do not teach each and every limitation of the independent claims as amended, that Applicant respectfully requests withdrawal of the Section 103 rejections of independent claims 10, 11, and 12 and that each of dependent claims 2-3, 5-6, 9, and 13-15 depend from an independent claim such that Applicant submits that each of the dependent claims are in a condition for allowance by incorporating and further limiting each and every limitation of the allowable independent claims and Applicant respectfully requests allowance of all pending claims. However, the claims are presently rejected as set forth and explained above.
The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        October 19, 2022